12DETAILED CORRESPONDENCE
This Office action is in response to the election received October 18, 2021.


The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is withdrawn in view of the amendment to claim 1 which now includes a photoacid generator in order to form a latent image in a coated composition. 
Newly submitted claims 20-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claimed method is distinct from the composition claims wherein the composition can be used in materially different process such as an injection molding process and would require search and consideration in a different symbol.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over SATOSHI et al (6,136,502).
The claimed invention recites the following:

    PNG
    media_image1.png
    635
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    853
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    550
    653
    media_image3.png
    Greyscale

SATOSHI et al report a resist composition comprising at least two polymers, a photoacid generator and an organic solvent.  
The polymers in the composition include the following structure which shown below from column 14, lines 25-55. See below:
    PNG
    media_image4.png
    239
    496
    media_image4.png
    Greyscale

3 group as claimed, however the skilled artisan is clearly directed to use such as repeating unit wherein the variable “m” is a 0 or positive integer and the variable “n” is a positive integer.
Applicants are directed to column 10, lines 33-47 wherein R4 and R5 are defined as hydrogen or a straight, branched or cyclic alkyl group having 1 to 8 carbon atoms, and more preferably 1 to 5 carbon atoms, see below: 
    PNG
    media_image5.png
    730
    477
    media_image5.png
    Greyscale

This meets the formula (ii) wherein R36 represents an alkyl group having 3 or more carbon atoms. 
The photoacid generator is reported to be in column 44, line 55 – column 47, line 43. 
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having a polymer as reported in SATOSHI et al wherein the repeating units have m =1 and n=1 giving a unit that has a phenolic hydroxyl group and an –OR3 with the reasonable expectation of same or similar results for a composition which has high sensitivity and excellent resolution. 
	The rejection is repeated meeting the amended claims 1-8.
Claims 9-12, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WADA et al (2010/0233629).
	The claimed invention recites the following in independent claim 19.

    PNG
    media_image6.png
    748
    685
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    774
    678
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    249
    675
    media_image8.png
    Greyscale

	WADA et al report on page 2, paragraphs [0042] – [0049] wherein the polymer component (C) having a resin capable of decomposing under the action of an acid has a hexafluoroisopropanol structure the following which meets claimed partial structure X.
Thus the prior art teach the presence of a repeating unit comprising a partial structure X in the same polymer with a repeating unit (a) having one or more -0Y0 groups substituted for an aromatic ring which is a group that is decomposed due to an action of an acid to generator.
Paragraph [0303] and [0317] disclose a repeating unit having a hexafluoroisopropanol group which serve to enhance line edge roughness as reported below:  
    PNG
    media_image9.png
    355
    424
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    436
    411
    media_image10.png
    Greyscale

And paragraph [0237] report a repeating unit having a hydroxystyrene protected by an acid-decomposable group shown below:

    PNG
    media_image11.png
    209
    339
    media_image11.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use repeating unit (F1) in WADA et al in a copolymer used as component (C) for KrF excimer laser, electron beam, X-ray, or high-energy light at a wavelength of 50 nm or less (EUV) comprising a copolymer having hydroxystyrene/hydroxystyrene protected by an acid-decomposable group with the reasonable expectation of improved pattern profile.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                 
J.Chu
January 14, 2022